709 S.E.2d 812 (2011)
289 Ga. 179
In the Matter of Gregory C. MENEFEE.
No. S11Y0861.
Supreme Court of Georgia.
April 26, 2011.
Paula J. Frederick, General Counsel State Bar, Jonathan Winslow Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This reciprocal discipline case is before the Court on the Report and Recommendation of the Review Panel, recommending that Gregory C. Menefee (State Bar No. 502020) be disbarred following the order disbarring him from practice in the State of Kentucky. See Kentucky Bar Assn. v. Menefee, 296 S.W.3d 423 (Ky.2009). We previously suspended Menefee on an indefinite basis following his earlier suspension in Kentucky. In the Matter of Menefee, 286 Ga. 32, 685 S.E.2d 276 (2009).
In this matter, the State Bar filed a notice of reciprocal discipline to which it attached a certified copy of opinion of the Supreme Court of Kentucky in accordance with Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct set forth in Bar Rule 4-102(d). Menefee acknowledged service of the notice of reciprocal discipline from the State Bar, but did not file any response.
In its opinion the Supreme Court of Kentucky outlined ten separate discipline charges in which Menefee abandoned clients and failed to return or misappropriated thousands of dollars from clients. Based on the seriousness of the charges against Menefee, *813 his past disciplinary history, his failure to respond to disciplinary authorities in Kentucky and "the potentially criminal nature of his actions," Kentucky Bar Assn. v. Menefee, supra, 296 S.W.3d at 428, the Supreme Court of Kentucky permanently disbarred Menefee. Id. at 429.
The Review Panel, after reviewing the face of the record and the elements listed in Rule 9.4(b)(3) to determine if imposition of a different punishment was required, has recommended that Menefee be disbarred. We have reviewed the record and agree that disbarment is the appropriate punishment. Accordingly, the name of Gregory C. Menefee hereby is removed from the rolls of persons authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.